          Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 1 of 7



Approved: _______________________________
          DEREK WIKSTROM
          Assistant United States Attorney

Before:      THE HONORABLE JUDITH C. McCARTHY
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - - - - X
                                    :           SEALED COMPLAINT
UNITED STATES OF AMERICA            :
                                    :           Violations of 18 U.S.C.
     - v. -                         :           §§ 1951, 924(c)(1), & 2
                                    :
LAVAUGHN CAMPBELL, and              :           COUNTY OF OFFENSE:
                                    :           WESTCHESTER
KLEON MURRAY,                       :
                                    :
                   Defendants.      :
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JUSTIN M. GRAY, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                              COUNT ONE
               (Conspiracy to Commit Hobbs Act Robbery)

          1.   On or about March 2, 2020, in the Southern
District of New York and elsewhere, LAVAUGHN CAMPBELL and KLEON
MURRAY, the defendants, and others known and unknown, unlawfully
and knowingly did combine, conspire, confederate, and agree
together and with each other to commit robbery, as that term is
defined in Title 18, United States Code, Section 1951(b)(1), and
would and did thereby obstruct, delay, and affect commerce and
the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code, Section
1951(b)(3), to wit, CAMPBELL, MURRAY, and others known and
unknown agreed to rob an individual of the proceeds of certain
unlawful activities affecting interstate commerce at an
apartment in Mount Vernon, New York.

             (Title 18, United States Code, Section 1951.)
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 2 of 7



                              COUNT TWO
                         (Hobbs Act Robbery)

          2.   On or about March 2, 2020, in the Southern
District of New York, LAVAUGHN CAMPBELL and KLEON MURRAY, the
defendants, unlawfully and knowingly did commit robbery, as that
term is defined in Title 18, United States Code, Section
1951(b)(1), and did thereby obstruct, delay, and affect commerce
and the movement of articles and commodities in commerce, as
that term is defined in Title 18, United States Code, Section
1951(b)(3), to wit, CAMPBELL and MURRAY attempted to rob an
individual of proceeds of certain unlawful activities affecting
interstate commerce, and CAMPBELL AND MURRAY robbed at gunpoint
two additional victims of money and other personal property, at
an apartment in Mount Vernon, New York.

      (Title 18, United States Code, Sections 1951 and 2.)

                             COUNT THREE
                         (Use of a Firearm)

          3.   On or about March 2, 2020, in the Southern
District of New York, LAVAUGHN CAMPBELL and KLEON MURRAY, the
defendants, during and in relation to a crime of violence for
which they may be prosecuted in a court of the United States,
namely, the Hobbs Act robbery charged in Count Two of this
Complaint, knowingly did use and carry a firearm, and, in
furtherance of such crime, did possess a firearm, and did aid
and abet the use, carrying, and possession of a firearm, which
firearm was brandished during the robbery charged in Count Two
of this Complaint.

(Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          4.   I am a Special Agent with the FBI, and I have
been involved in the investigation of the above-described
offenses. This affidavit is based upon my personal participation
in the investigation of this matter, as well as on my
conversations with other law enforcement officers and others,
and my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts I
have learned during the investigation. Where the contents of
documents or the actions, statements, or conversations of others


                                   2
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 3 of 7



are reported herein, they are reported in substance and in part,
except where otherwise indicated.

                     The March 2, 2020 Robbery

          5.   Based on my personal participation in the
investigation of this matter, my conversations with law
enforcement officers and others, including the victims, and my
review of reports and records from the City of Mount Vernon
Police Department (“CMVPD”), I have learned, among other things,
the following:

             a. On or about March 2, 2020, shortly after 4:00
a.m., officers of the CMVPD responded to an emergency call
reporting a home invasion and robbery at an apartment in Mount
Vernon, New York (the “Apartment”). When they arrived, the
CMVPD officers debriefed a man (“Victim-1”) and his daughter
(“Victim-2”) who lived in the Apartment and were present during
the robbery.

             b. Victim-1 told the officers that at approximately
3:30 a.m., there were three loud knocks on the door of the
Apartment. When he opened the door, he saw three men wearing
dark clothes and holding firearms. Two of the men were wearing
masks, but the man in front was not. The man who was not
wearing a mask struck Victim-1 in the face with his firearm.
The men forced their way into the apartment, and demanded $6,000
in cash that they claimed Victim-1’s son (“Victim-3,” and
together with Victim-1 and Victim-2, the “Victims”) owed them.
They repeatedly asked where Victim-3 keeps his money.

             c. According to Victim-2, she and Victim-1 were both
forced to their knees in their living room and held at gunpoint
by the three men, who continued to demand money. One of the
three robbers stated “just clip them bro.” Victim-2 then stated
that she might know where Victim-3 kept his money, and led two
of the three men into the laundry room next door to the
apartment, where Victim-3 kept a safe containing money (the
“Safe”).

             d. Victim-1 told the CMVPD officers that, once his
daughter led two of the three perpetrators away, he attempted to
fight the remaining robber, who was one of the two wearing a
mask. Victim-1 stated that he was able to grab a razor blade
off of a table in the Apartment, and then had a physical
struggle with the robber who had remained behind with him. The
robber fought Victim-1 off and repeatedly struck him in the head
and face with a firearm.


                                   3
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 4 of 7



             e. According to the CMVPD officers, although Victim-
1 refused medical attention, his nose appeared to be broken and
there was blood on his face and in various areas around the
house as a result of this struggle.

             f. Victim-1 told the CMVPD officers that after the
struggle, the three suspects fled the apartment, taking with
them some personal property from the apartment, including
Victim-1’s and Victim-2’s cellphones, and Victim-1’s wallet.

             g. The CMVPD officers recovered a cellphone from the
Apartment that did not belong to any of the Victims, and that
had blood on it (the “Recovered Cellphone”).

          6.   Based on discussions with Victim-3, I have
learned, among other things, the following:

             a. Victim-3 has engaged in credit and debit card
fraud schemes, in which he obtains personally identifiable
information of victims—including victims outside of the State of
New York—uses that information to open accounts with financial
institutions, and then withdraws money from those accounts at an
ATM.

             b. Victim-3 kept the proceeds from those schemes in
the Safe, in the laundry room next to the Apartment.

             c. Victim-3 uses the proceeds from those schemes, in
part, to purchase marijuana, which he re-sells.

             The Identification of LAVAUGHN CAMPBELL

          7.   On or about March 19, 2020, I conducted an
interview of Victim-1. During the interview, I showed Victim-1
a series of six photographs, one at a time, of six individuals
matching the description he had previously provided of the
Target Subjects. One of the six photographs was a photograph of
LAVAUGN CAMPBELL, the defendant. Victim-1 paused on the
photograph of CAMPBELL and stated that he was sure that the
person pictured was one of the three men who robbed him, and
that CAMPBELL was the robber who was not wearing a mask.
Victim-1 stated that he did not recognize any of the other
individuals pictured.

          8.   Based on my review of information contained in a
database maintained by the New York Police Department (“NYPD”),
I have learned, among other things, that LAVAUGHN CAMPBELL, the
defendant, is known by the NYPD to use a certain cellphone (the


                                   4
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 5 of 7



“Campbell Cellphone”). The information contained in the NYPD
database reflects that CAMPBELL provided the number of the
Campbell Cellphone as his phone number to the NYPD in eight
separate interactions with NYPD officers, including most
recently on March 4, 2019.

          9.   Sprint provided historical location information
for the Recovered Cellphone in response to a search warrant, and
employees of the FBI prepared an analysis of that data plotting
the locations of the Recovered Cellphone. In addition, T-Mobile
provided historical location information for the Campbell
Cellphone in response to a search warrant. Based on my
comparison of the FBI analysis of the location of the Recovered
Cellphone and the historical location information for the
Campbell Cellphone, I have learned that in the hours before the
robbery on or about March 2, 2020, the Campbell Cellphone and
the Recovered Cellphone were both located in the vicinity of
Linden Boulevard in Queens, then both traveled north through the
Bronx at approximately the same time late on the evening of
March 1, 2020 and into the early morning of March 2, 2020,
shortly before the robbery. The Campbell Cellphone then
returned to Queens after the robbery.

          10. Based on my review of call records for the
Recovered Cellphone and the Campbell Cellphone, I have learned,
among other things, the following information:

             a. The Campbell Cellphone was one of the three most
frequent callers to and from the Recovered Cellphone in the two
months preceding the robbery.

             b. The Campbell Cellphone and the Recovered
Cellphone were in frequent communication the morning before the
robbery, and then did not exchange calls or text messages during
the time the robbery occurred, or in the hours preceding the
robbery when, as discussed above, historical location
information showed that both phones were traveling north towards
the location of the robbery.

                The Identification of KLEON MURRAY

          11. Based on my review of records produced by the
Sprint Corporation relating to the account associated with the
Recovered Cellphone, and my discussions with representatives of
the Sprint Corporation, I have learned, among other things, the
following:




                                   5
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 6 of 7



             a. The Recovered Cellphone was obtained from Boost
Mobile, which is affiliated with Sprint Corporation, and Sprint
was the service provider.

             b. On or about March 2, 2020, after the robbery,
service to the Recovered Cellphone was canceled.

             c. On or about March 2, 2020, after the robbery, the
account holder associated with the Recovered Cellphone
established a new cellphone number on the same account.

             d. The new cellphone number was set up in an in-
person transaction at a certain Boost Mobile storefront located
in Queens, New York (the “Boost Mobile Store”) on or about March
2, 2020 at approximately 6:12 p.m.

          12. Based on my review of information from an open-
source database maintained by one of the credit reporting
agencies, which is commonly used by law enforcement, I have
learned that the phone number of the Recovered Cellphone is
associated in that database with KLEON MURRAY, the defendant.

          13. Based on my review of surveillance footage
obtained from the Boost Mobile Store, I have learned that on or
about March 2, 2020, shortly before the transaction setting up a
new cellphone was on the account associated with the Recovered
Cellphone, a man and a woman arrived at the Boost Mobile Store
in a black Mazda M3 with a certain Florida license plate (the
“Mazda”). While the woman went inside the store and stood at
the counter during the time the new phone was activated, the man
waited outside in front of the store. I recognized the man as
KLEON MURRAY, the defendant, based on my review of other
photographs of MURRAY, including multiple photographs maintained
in law enforcement criminal history databases.

          14. Based on my review of the analysis of historical
location information for the Recovered Cellphone prepared by FBI
employees, I have learned that in the hours before traveling
north towards the robbery, and on many nights between January 1,
2020 and the date of the robbery, the Recovered Cellphone was
located near a certain residential address in Queens, New York
(the “Queens Residence”). Based on my discussions with other
law enforcement officers, I know that law enforcement has
conducted surveillance at the Queens Residence, and during that
surveillance has seen KLEON MURRAY at that address, and has seen
the Mazda parked on the street in the immediate vicinity of the
residence. Based on my review of information in public records
databases used by law enforcement, I have learned that the


                                   6
       Case 7:20-mj-04530-UA Document 3 Filed 04/30/20 Page 7 of 7



Queens Residence is the home address of the woman who went to
the Boost Mobile Store with KLEON MURRAY after the robbery on or
about March 2, 2020, as described above.

          WHEREFORE, the deponent respectfully requests that
LAVAUGHN CAMPBELL and KLEON MURRAY, the defendants, be arrested,
and imprisoned or bailed, as the case may be.


                           _______________________________
                           JUSTIN M. GRAY
                           Special Agent
                           Federal Bureau of Investigation


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this

____ day of April, 2020


__________________________________
THE HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
